Citation Nr: 0927428	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability (back disability).  

2.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran had active service from June 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied a claim for service 
connection for a lumbar spine disability, and which denied a 
claim for a compensable rating for service-connected 
bilateral hearing loss.  

The Veteran testified at a Central Office hearing before the 
undersigned in April 2009.  

FINDINGS OF FACT

1.  The Veteran does not have a lumbar spine disability (back 
disability) that was caused or aggravated by his service.  

2.  The Veteran has no more than level I hearing in his left 
ear, and no more than level I hearing in his right ear.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred or aggravated 
as a result of the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  

2.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
a lumbar spine disability.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports show that in February 
1971, he was treated for low back pain on three occasions, 
with a notation of "mild back strain."  In June 1971, he 
was treated for "back strain."  The Veteran's separation 
examination report, dated in June 1971, shows that his spine 
was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of a VA 
examination report, dated in August 1971 (which does not 
contain any relevant complaints or findings), and VA and non-
VA reports, dated between 1998 and 2009.  Private treatment 
reports, dated beginning in 1998, show complaints of hip 
pain, with an impression of arthritis, osteoarthritis, and 
DJD (degenerative joint disease).  

A VA X-ray report for the lumbar spine, dated in January 
2004, contains an impression of "suggestive of muscle spasm, 
mild degenerative joint disease of L5."  A number of VA 
progress notes, dated beginning in 2004, show complaints of 
low back pain, with several notations of DJD.  A VA magnetic 
resonance imaging (MRI) study, dated in April 2009, contains 
an impression noting a cystic lesion at T12-L1, and mild and 
stable degenerative changes of the lumbar spine.   

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports show treatments for back 
pain/strain in February and June of 1971, with no objective 
evidence of pathology of the spine.  The Veteran's separation 
examination report shows that the Veteran's spine was 
clinically evaluated as normal.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R.  
§ 3.303(a).  

As for the post-service medical evidence, the Board first 
notes that the Veteran has repeatedly submitted reports 
showing treatment for hip pain beginning in 1998.  However, 
the hips are anatomically distinct from the back.  The 
earliest medical evidence of complaints of back symptoms 
(i.e., pain) are found in VA progress notes dated in 2004, 
and the earliest evidence of any back pathology is also dated 
in 2004.  This is over 22 years after separation from 
service, and this period without treatment weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no competent evidence of a nexus 
between a back disorder and the Veteran's service.  See 38 
C.F.R. § 3.303(d).  Finally, there is no medical evidence to 
show that arthritis of the back was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not 
show that the Veteran has a back disorder that is related to 
his service, and the Board finds that the preponderance of 
the evidence is against the claim, and that the claim must be 
denied.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contentions that a low 
back disability was caused by service, which ended in 1971 
(about 38 years ago).  In this case, while a veteran is 
generally considered competent to report that he perceived 
physical symptoms during service, despite three treatments 
for low back symptoms during service, service treatment 
reports do not show any evidence of low back pathology during 
service, nor were there any relevant complaints or findings 
in the separation examination report.  Even if the Veteran's 
statements were considered competent evidence, when his 
service treatment reports are considered together with his 
post-service medical records (which indicate that a low back 
condition is shown no earlier than 2004, and which do not 
contain competent, credible evidence of a nexus between a low 
back disability and the Veteran's service), the Board finds 
that the medical evidence outweighs the Veteran's contentions 
that the claimed condition is related to his service.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Veteran asserts that he is entitled to a compensable 
evaluation for his bilateral hearing loss.  He has testified 
that he wears hearing aids, and that he cannot understand 
people's speech unless they are facing him.  

The Board notes that subsequent to the issuance of the 
supplemental statement of the case, dated in October 2006, 
additional medical evidence has been received.  This evidence 
has not been reviewed by the agency of original jurisdiction.  
However, as this evidence is accompanied by a waiver of RO 
review, a remand in not necessary.  See 38 C.F.R. § 20.1304 
(2008).  

It does not appear that there are any relevant records of 
treatment for hearing loss that are not currently associated 
with the claims file.   In this regard, the evidence includes 
a VA audiological report, dated in May 2009, which has been 
received together with a waiver of RO review.  Accordingly, 
the Board will proceed with the claim for a compensable 
rating for service connected bilateral hearing loss.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In September 1971, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable.  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  

In November 2003, the Veteran filed his claim.  In March 
2004, the RO denied the claim.  The Veteran has appealed.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.  

The claims file includes VA progress notes which show 
occasional treatment for hearing symptoms, to include being 
issued hearing aids in 2003.  The Board notes that a VA audio 
examination report, dated in February 2005, contains 
audiometric findings, but no findings for speech recognition 
ability, and that it is therefore insufficient for ratings 
purposes.  

A VA audio examination report, dated in January 2004, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
40
65
LEFT
N/A
20
25
45
55

These results show an average decibel loss of 39 in the right 
ear and 36 in the left ear.  Speech recognition ability was 
92 percent, right ear, and 96 percent, left ear, providing 
evidence against this claim.  The diagnosis noted mild to 
severe sensorineural hearing loss in both ears.  

A VA audio examination report, dated June 4, 2004, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
35
60
LEFT
N/A
20
25
35
60

These results show an average decibel loss of 35 in the right 
ear and 35 in the left ear.  Speech recognition ability was 
92 percent, bilaterally, providing evidence against this 
claim.  The diagnosis noted mild to moderate sensorineural 
hearing loss in both ears.  It was also noted that he was 
eligible for hearing aids.      

A VA audio examination report, dated June 21, 2004, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
35
60
LEFT
N/A
10
30
35
60

These results show an average decibel loss of 35 in the right 
ear and 33.75 in the left ear.  Speech recognition ability 
was 96 percent, bilaterally.  The diagnosis was mild moderate 
sensorineural hearing loss in both ears.    

A VA audio examination report, dated in May 2009, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
45
65
LEFT
N/A
20
30
45
65

These results show an average decibel loss of 40 in the right 
ear and 40 in the left ear.  Speech recognition ability was 
96 percent, bilaterally.  

Based on the foregoing, the Board finds that a compensable 
rating for hearing loss is not warranted.  The test results 
all show that the Veteran's hearing in the left ear, and the 
right ear, is consistent with no more than level I hearing in 
either ear.  See 38 C.F.R. § 4.85.  As such, a compensable 
rating is not warranted.  Id., Tables VI and VII.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.   

In reaching this decision, the Board emphasizes that service-
connected hearing impairment disability ratings are derived 
by a mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board has also considered the adequacy of the Veteran's 
examinations, and that an opinion on the effects of hearing 
loss on daily functioning may be required in a case where the 
issue of an extraschedular evaluation has been raised.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
However, the Veteran has not raised the issue of an 
extraschedular evaluation, nor does the evidence suggest that 
an such an opinion is warranted in this case.  The evidence, 
overall, strongly suggests that the examination reports are 
adequate in evaluating the nature and extent of the Veteran's 
disability.  The nature of the Veteran's hearing loss was 
addressed by the Board at his hearing.  While the Board would 
not dispute the fact that the Veteran has difficulties with 
his hearing, the critical question is whether the Veteran's 
hearing impacts his ability to function in the workforce.  
Based on extensive testing of the Veteran's hearing, and his 
testimony, the Board can not find that the Veteran meets the 
minimum criteria for a compensable evaluation.  Martinak does 
not provide the basis to obtain yet another VA examination in 
this case, an evaluation that would not provide a basis to 
grant this claim, based on the Veteran's own statements at 
hearing. 

In deciding the Veteran's claim, the Board has considered the 
determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  As noted above, the Board does not 
find evidence that the Veteran's bilateral hearing loss 
evaluation should be increased for any separate period based 
on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of his bilateral hearing loss disability such 
that a compensable rating is warranted.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in December 2003.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).   

The VCAA notice did not discuss the criteria for an increased 
rating, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notice what 
was needed.  Specifically, in the April 2005 statement of the 
case, the RO specifically discussed the relevant criteria for 
an increased rating.  The Veteran was afforded a hearing in 
April 2009.  These actions by VA indicate that a reasonable 
person could be expected to understand what was needed from 
the notice.  The Veteran's transcript of his hearing, and 
submissions from the appellant and his representative, 
received in 2006, further show an accurate understanding of 
the issue on appeal.  The actions of the Veteran and his 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process, and show that the Veteran, and/or those 
acting on his behalf, have had a meaningful opportunity to 
participate in the development of his claim.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

In this regard, during his hearing, held in April 2009, the 
Veteran stated that he had received VA treatment for his back 
in April 2009, and that he would be receiving additional 
treatment in May 2009.  He was informed that he would be 
provided with 60 days to submit a copy of these reports, and 
that a decision on his claims would not be made prior to June 
30, 2009.  On May 22, 2009, the Veteran submitted a number of 
VA and non-VA reports, to include two VA magnetic resonance 
imaging studies of his lumbar spine, dated in January and 
April of 2009.  Importantly, the Veteran gave no indication 
of any additional records that needed to be obtained by 
either himself or the Board.  This evidence was accompanied 
by a waiver of review by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2008).  In this regard, the Board 
thanks the Veteran for obtaining these records in order to 
assist the VA in the development of his claims. 

Based on the above, it therefore appears that all relevant 
treatment reports have been obtained.  

With regard to the claim for a compensable rating for 
bilateral hearing loss, the Veteran has been afforded 
examinations.  

With regard to the service connection claim, the Veteran has 
not been afforded an examination, and an etiological opinion 
has not been obtained.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports show three 
treatments for back pain/strain in 1971, however, there were 
no relevant complaints or findings in the Veteran's 
separation examination report.  The claimed condition, to 
include arthritis of the spine, is first shown at least 22 
years after separation from service, and there is no 
competent evidence to show or indicate that the claimed 
condition is related to the Veteran's service.  A VA 
examination in 2009 will not provide a basis to connect the 
problems of today to his service some many years ago, in 
light of this record.

Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Simply stated, the Board finds that the service and 
post-service medical record provides evidence against this 
claim.  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


